Name: 86/607/EEC: Commission Decision of 1 December 1986 amending Decision 86/301/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-12-16

 Avis juridique important|31986D060786/607/EEC: Commission Decision of 1 December 1986 amending Decision 86/301/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC) Official Journal L 355 , 16/12/1986 P. 0040*****COMMISSION DECISION of 1 December 1986 amending Decision 86/301/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC) (86/607/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 15 (1) thereof, Having regard to the request submitted by the Federal Republic of Germany, Whereas the production of forest reproductive material is at present insufficient in all Member States so that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas by Decision 86/301/EEC (3), the Commission authorized the Member States to permit temporarily the marketing of forest reproductive material which satisfies less stringent requirements; Whereas it has appeared that this authorization is not sufficient to cover fully the requirements of the Federal Republic of Germany; Whereas, the Federal Republic of Germany should be authorized to permit temporarily the marketing in its territory of seedlings of Quercus pedunculata Ehrh. produced in the German Democratic Republic from sed satisfying less stringent requirements in respect of provenance, and of seed of Pinus strobus L. produced in the Federal Republic of Germany satisfying less stringent requirements in respect of provenance; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 86/301/EEC is hereby amended as follows: 1. The following Article 2a is added: 'Article 2a The Federal Republic of Germany is hereby authorized, on condition that the proof specified in Article 3 is furnished with regard to the place of provenance of the seed, to permit the marketing in its territory of seedlings of Quercus pedunculata Ehrh. produced from seed satisfying less stringent requirements in respect of provenance, under the following conditions: (i) the seedlings of Quercus pedunculata Ehrh. must come from the German Democratic Republic; (ii) the number of seedlings must not exceed 3 500 000;' 2. The words 'and Article 2' of the second sentence of Article 4 are replaced by the following words: ', Article 2 and Article 2a'; 3. In the column 'Pinus strobus L.' of the Annex, the following is inserted in line 'D': 'D'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 189, 11. 7. 1986, p. 43.